Title: To James Madison from John Mulhallon, 3 May 1812
From: Mulhallon, John
To: Madison, James


Sir
Easton May 3d. 1812
The present Crisis relitive both to our foreign relations and internal security requires the utmost vigilance of every freind of Humanity, our constitution and Laws and the present Administration to Detect all nefarious Writings and publications which are Circulated insediously and privatly with a vew to mislead and Deceive the Citizens of the united States and rouse the[m] up against the Goverment of our Choice and the administration of our Country. The enclosed hand bill appears to me to be admirably calculated for the purpose and perhaps to End in an insurection having been called on business to the westren District of the State of new york a few Days previous to the Election of that State my freinds here found that there was such a hand bill in circulation; and upon application to some of the leaders of the party for a sight of one of them it was refused Some pains were taken to obtain one, and the post Master (Mr. Mc.Burney, of this place (Painted Post) came a Crose this one in the hand of one of their runners and prevailed on him to give it up to him, When Mr Mc.Burney presented it to me I requested him to let me have it at the same time observed: that I belived it to be a gross Libel and that it contained the Seeds of Coruption treason and rebelion. Therefore I have taken the liberty of Enclosing it to your Excellency; for I am convinced it is not the intention of the party to let it appear in the public papers; What are we to Expect from this class of People in case of A war provided the[y] will be lead by their leaders as the[y] have been for twenty years past. I am Sir with the Heighest Respect yours &c. &c.
John Mulhallon
